DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Examiner placed a call to Joe Noto for an oral restriction/election on 10/28/2021.  Examiner never received a call back. 	 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I of claims 1-16, a method for enhancing communication between multiple parties wherein the initiating and receiving devices are checked for accessible features; and the initiating communication device comprises a profile of the first user containing a plurality of settings, each setting of the plurality associated with a different universal communication attribute providing specific functions of data routed from the first user to a server associated with a service provider for each setting;  or the receiving communication device comprises a profile of the second user containing a plurality of settings, each setting of the plurality associated with a different universal communication attribute providing specific functions of data routed from the first user to a server associated with a service provider for each setting; wherein selected communication attributes are passed on to a 17signaling server and certain profile data is passed on to the second user.  (Classified in H04M 3/42068 – accessing a profile) 
Group II of claims 17-22. A communication system for communication between multiple parties, to modify communication device,  to modify a subscriber database and to modify a communication network system to determine the appropriate call routing of a connection through other various communication network systems. (Classified in H04M 1/2471 - telephone terminals with subscriber controlled features modifications).

The inventions are distinct, each from the other because of the following reasons:
The inventions are distinct, each from the other because they have different designs, modes of operation, and effects (MPEP § 802.01, § 806.06 and/or § 806.05 (c)).  
1.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02). 
	2.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143). 
					Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651